Title: Conveyance of Central College Properties to the President and Directors of the Literary Fund, 27 July 1818
From: Barksdale, Nelson,Jefferson, Thomas,Central College Donors and Founders,University of Virginia
To: Literary Fund, President and Directors of the


          
            To all persons to whom these presents shall come,  Nelson Barksdale of the county of Albemarle, Proctor of the Central College within the same county, Greeting.
            By virtue of the powers granted to me by certain homologous instruments of writing, signed and executed by the sundry subscribers, contributors & founders of the said College, which several instruments are all of  the same tenor, and expressed in these words following, to wit, ‘Whereas                                                                                              by an act of the General assembly for appropriating a part of the revenue of the literary fund to the endowment of an University, & for the appointment of Commissioners to enquire and report to                                                                                                                      the legislature a proper site for the same, the sd Commissioners are authorised “to recieve any voluntary contributions, whether conditional or absolute, whether in land, money or other property which may be offered thro’ them to the President and Directors of the literary fund, for the benefit of the University” Be it therefore known that we the subscribers, contributors and founders of the establishment of the Central college near Charlottesville, do hereby authorise and empower the Visitors of the said College, or a majority of them, or the Proctor thereof to offer thro’ the sd Commissioners to the President & Directors of the literary fund the sd Central College with all the lands, monies, credits and other property thereunto belonging, and of the same to make an absolute conveyance: On Condition that the lands of the sd College be ultimately adopted by the legislature as the site of the sd University; in witness whereof we have hereunto subscribed our names.’ as by the sd several instruments with the names duly subscribed in the proper handwriting of each subscriber will more certainly appear:                                                                                                                                                                                                                                        Know Ye that I the sd Nelson Barksdale, Proctor of the sd College, by this my deed, indented, sealed & delivered in consideration of the sum of one dollar to me in hand paid for the use of the sd College, & of the condition precedent herein after stated, do give, grant, bargain & sell, offer and convey to the sd President & Directors of the literary fund for the benefit of the sd University of Virginia now proposed to be established, all the lands, monies, credits & other property, of whatever form, nature  or value, to the sd Central College belonging, wheresoever the same may be, or in whatsoever hands, to have & to hold the same to the sd President & Directors of the sd literary fund & their successors, to & for the sole use & benefit of the sd University of Virginia: On the Condition precedent that the lands of the sd Central College in the said county of Albemarle be ultimately adopted by the legislature of this Commonwealth, or by those whom they shall authorise thereto, as the site of the sd University of Virginia; which condition being previously fulfilled this deed is to be in full force, but otherwise to become void & of no effect. In testimony whereof I have hereto set my hand & seal this 27th day of July 1818.
            
              Signed,  sealed}Frank Carr & delivered inJas LeitchNelson Barksdale   presence ofJames Brownproctor to the C College
            
          
          
            In the Office of the County Court of Albemarle the 27th day of July 1818
            This Indenture was produced to me in my office the date above and Acknowledged by Nelson Barksdale Proctor to the Central College party thereto to be his hand and seal Act and deed and admitted to record According to Law
            Teste
            
              Alex: Garrett C:A:CC
            
            
          
        